Citation Nr: 0732617	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for PTSD and 
assigned an evaluation of 30 percent disabling.  


FINDING OF FACT

The veteran's PTSD results in social impairment due to 
anxiety, difficulty maintaining social relationships, and 
occasional panic attacks; but does not result occupational 
impairment or reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the veteran was not provided with VCAA notice letter as to 
assignment of disability ratings or effective dates.  Lack of 
notice regarding assignment of effective dates cannot result 
in prejudice to the veteran because, as the Board is denying 
his claim, any questions involving this downstream element 
are moot.  

A review of communications received since the January 2005 
rating decision reveals that the veteran has actual knowledge 
of the bases for assigning disability ratings, and thus 
cannot be prejudiced by lack of VCAA notice as to this 
element of a service connection claim.  See Sanders v. 
Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007) (the essential 
fairness of adjudication is not affected by a notice defect 
where the defect is cured by actual knowledge on the part of 
the claimant).  In his February 2005 notice of disagreement, 
the veteran argued that his PTSD should be rated as 70 
percent disabling "due to severity."  In a June 2005 
letter, the veteran argued his position that his PTSD met the 
criteria for a 70 percent evaluation "due to severity of the 
anxiety, panic attacks, suicidal tendencies, paranoid traits, 
sleeping disorders and isolation."  He also contended that 
he experienced hallucinations, irritability problems, 
impaired impulse, obscure logic, mood swings, and depression.  
In his November 2005 substantive appeal, the veteran argued 
that his neat and clean appearance is not indicative of the 
severity of his PTSD symptoms.  

As indicated above, the veteran has demonstrated that he has 
actual knowledge that the disability evaluation assigned for 
his PTSD depends upon evidence going to the severity of his 
symptoms.  Furthermore, he has referred to specific symptoms 
outlined in the rating criteria for this disability, 
referring to panic attacks, anxiety, and impaired sleep, 
impaired impulse control, and suicide tendencies.  Thus, 
adjudication of the veteran's appeal at this time will not 
result in prejudice to the veteran due to lack of notice as 
to assignment of disability ratings and effective dates.  

VA satisfied the remaining duty to notify by means of a 
letter dated in May 2004.  This letter was provided to the 
veteran prior to the initial adjudication of his claim by the 
RO in January 2005.  The veteran was informed of the 
requirements of a successful service connection claim, and of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence to the RO, 
including any evidence in his possession that was pertinent 
to his claim.  The content and timing of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other evidence.  An appropriate examination was 
afforded the veteran in December 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

This claim for an evaluation in excess of 30 percent for 
PTSD, originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  A 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 71 and 80 are assigned when, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).  GAF scores between 61 
and 70 are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  Id.  GAF scores ranging between 
51 and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  GAF scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

VA outpatient clinic notes, from September 2002, report that 
the veteran was oriented times three, had no loss of recent 
or remote memories, had an appropriate affect with no 
suicidal ideation, and was alert.  A neuro--psychiatric 
systems review states that the veteran denied depression, had 
insomnia, mild anxiety, and no suicidal ideation.  More 
detailed notes, from October 2002, contain the veteran's 
report that he had irregular sleeping habits, sometimes 
believed that he was hearing noise, awakening sweating and 
with difficulty breathing.  He also reported anxiety about 
not being able to go back to school and not being rested.  
Objective findings at this time included that the veteran was 
alert, fully oriented, with no suicidal or homicidal 
ideations, no audio or visual hallucinations, no delusions, 
had normal speech rate and flow, and euthymic mood.  He did 
become tearful at several points in the interview as he 
prepared to recall images of issues he has not thought of or 
talked about in years.  A GAF score of 70 was assigned.  

In December 2004, the veteran underwent a VA PTSD 
examination.  History provided during the interview included 
that the veteran was divorced in 1982.  He reported that he 
had been arrested for domestic violence involving his spouse 
and had acted violently in a later romantic relationship, 
after which he decided to avoid any future such 
relationships.  He also reported that he had he retired in 
1999 from employment with an automobile manufacturer.  The 
veteran stated that he had experienced some anxiety and sleep 
problems.  Frequency, severity and duration of his medical 
and psychiatric symptoms were reported as persistent but 
mild, sometimes moderate.  

Under a heading title "Examination (Objective Findings)" 
the examiner listed the veteran's report that he that he gets 
angry quickly, is unable to have meaningful relationships, is 
on guard most of the time, and that he does not like being 
around people.  Also recorded, was that the veteran slept 
poorly, awaking with the sound of explosions in his head and 
with his heart pounding and difficulty in breathing.  He also 
reported some intrusive thoughts involving traumatic events 
during service in Vietnam.  

Mental status examination found the veteran to have no 
impairment in thought process or communication and that he 
had appropriate interaction and eye contact during the 
examination.  The veteran denied delusions, hallucinations, 
suicidal or homicidal ideation, thoughts, plans or intent, 
obsessive or ritualistic behavior which interfered with 
routine activities, and depression.  Memory was described by 
the veteran as "alright."  He was fully oriented to person, 
place and time and had good ability to maintain minimal 
personal hygiene and other basic activities of daily living.  
The veteran's rate and low of speech was normal and the 
examiner did not note any irrelevant, illogical, or obscure 
speech patterns.  As to panic attacks, the veteran stated 
that he had panic attacks once in a while, with the examiner 
stating that it seemed like the veteran's panic attacks 
occurred mostly during sleep.  The veteran did state that he 
worried a good deal, lived in isolation, and was easily 
angered, with a history of domestic violence.  The examiner 
assigned a GAF score of 75.  

In January 2005 VA outpatient treatment records, the veteran 
is described as alert, orientated, neatly and casually 
attired, with good eye contact, good concentration good 
reliability of answers, recent and remote memory intact, in a 
good mood, with congruent affect, without suicidal or 
homicidal ideation, and without audio or visual 
hallucinations.  He was assigned a GAF score of 70.

In his November 2005 substantive appeal, the veteran stated 
that he had difficulty opening up to psychiatrists and that 
he did not tell anyone of his audio and visual 
hallucinations.  He went on to state "normal for me are the 
compulsive traits and paranoid effects."  He stated that his 
sleepless nights, restless times and the questionable noises 
he hears are attributed to his PTSD.  He also reported that 
he sleeps with a weapon under his pillow.  

Upon review of the record, the Board finds that the veteran's 
PTSD does not warrant a rating higher than that already 
assigned.  The veteran's speech has always been found to be 
completely normal; there are no findings of circumstantial, 
circumlocutory or stereotyped speech.  His remote and recent 
memory have always been intact and the veteran has indicated 
that his memory is satisfactory.  There is no evidence of 
impaired judgment or impaired abstract thinking.  While he 
has reported that he worries often, he has consistently 
denied depression or other mood disturbance.  His affect has 
never been found to be flattened and has been described as 
appropriate.  He has reported panic attacks of occasional 
frequency, however, the December 2004 examination report 
indicates that these occur when he is sleeping, thereby 
precluding a finding that panic attacks result in impairment.  
Although the veteran has asserted that the loud noises he 
hears when he awakes are hallucinations, and that he has not 
informed medical professionals of his hallucinations, the 
December 2004 examiner listed those symptoms in the 
examination report and did not find the veteran to suffer 
from hallucinations.  

A further indication that the veteran's PTSD symptoms are not 
of such severity to warrant a higher rating is that he has 
never been assigned a GAF score of less than 70.  This is at 
the top of the range of GAF scores indicative of mild 
symptoms with some difficulty in social, occupational, or 
school functioning.  His assigned GAF scores are in agreement 
with the reports describing the veteran's symptoms.  

Of particular significance is that all evidence of record 
shows the veteran to suffer only from social impairment.  
While the record shows the veteran to have difficulty 
maintaining effective social relationships, as evidenced by 
his reported isolation and decision to avoid meaningful 
relationships following his violence with his spouse and 
girlfriend of many years ago, there is no evidence that the 
veteran has difficulty establishing and maintaining effective 
work relationships.  Indeed, he was able to work until his 
retirement in 1999.  There is no evidence to indicate that 
since that retirement he has had any difficulty establishing 
and maintaining effective work relationships.  In that 
regard, the record does not show that the veteran has engaged 
in or attempted to engage in any relationships that could be 
reasonably defined as work.  There is no evidence to suggest 
that he retired because he could not form and maintain 
effective work relationships.  Also significant, is the lack 
of evidence of occupational impairment from any of his 
symptoms, including lack of evidence of reduced reliability 
and productivity.  As stated above, ratings are not to be 
assigned based solely on social impairment.  See 38 C.F.R. § 
4.126(b).  

For the reasons stated above, an evaluation greater than 30 
percent for the veteran's PTSD is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


